Citation Nr: 1639697	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-17 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for acne plus nevi with scarring.

2.  Entitlement to a higher initial rating for mitral valve prolapse with associated dysrhythmia, rated as a noncompensable disability prior to June 27, 2015, and 30 percent disabling thereafter.

3.  Entitlement to an initial rating higher than 20 percent for status post lumbar surgery with bony fusion of L4-L5 with bulging disc at L3-L4 and neuroforaminal stenosis on the right side at L5-S1.

4.  Entitlement to an initial rating higher than 10 percent for myofascial syndrome radiating into the trapezius muscle on the right side associated with the cervical spine disability.

5.  Entitlement to an initial rating higher than 10 percent for myofascial syndrome radiating into the trapezius muscle on the left side associated with the cervical spine disability.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1987 to January 2007.
	
These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Atlanta, Georgia, and Columbia, South Carolina, respectively.  Jurisdiction is currently held by the RO in Atlanta.

In July 2010, a local hearing was held before a Decision Review Officer; in October 2012, the Veteran testified at a hearing before the Board in Washington, DC.  Transcripts of both proceedings are in the claims file.






FINDINGS OF FACT

1.  In July 2016, prior to the promulgation of a Board decision, the Veteran submitted a request to withdraw the appeal for entitlement to an initial rating higher than 30 percent for acne plus nevi with scarring. 

2.  In July 2016, prior to the promulgation of a Board decision, the Veteran submitted a request to withdraw the appeal for entitlement to a higher initial rating for mitral valve prolapse with associated dysrhythmia, rated as a noncompensable disability prior to June 27, 2015, and 30 percent disabling thereafter.

3.  In July 2016, prior to the promulgation of a Board decision, the Veteran submitted a request to withdraw the appeal for entitlement to an initial rating higher than 20 percent for status post lumbar surgery with bony fusion of L4-L5 with bulging disc at L3-L4 and neuroforaminal stenosis on the right side at L5-S1.

4.  In July 2016, prior to the promulgation of a Board decision, the Veteran submitted a request to withdraw the appeal for entitlement to an initial rating higher than 10 percent for myofascial syndrome radiating into the trapezius muscle on the right side associated with the cervical spine disability.

5.  In July 2016, prior to the promulgation of a Board decision, the Veteran submitted a request to withdraw the appeal for entitlement to an initial rating higher than 10 percent for myofascial syndrome radiating into the trapezius muscle on the left side associated with the cervical spine disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an initial rating higher than 30 percent for acne plus nevi with scarring have been met.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the appeal for entitlement to a higher initial rating for mitral valve prolapse with associated dysrhythmia, rated as a noncompensable disability prior to June 27, 2015, and 30 percent disabling thereafter, have been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204.

3.  The criteria for withdrawal of the appeal for entitlement to an initial rating higher than 20 percent for status post lumbar surgery with bony fusion of L4-L5 with bulging disc at L3-L4 and neuroforaminal stenosis on the right side at L5-S1 have been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204.

4.  The criteria for withdrawal of the appeal for entitlement to an initial rating higher than 10 percent for myofascial syndrome radiating into the trapezius muscle on the right side associated with the cervical spine disability have been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204.

5.  The criteria for withdrawal of the appeal for entitlement to an initial rating higher than 10 percent for myofascial syndrome radiating into the trapezius muscle on the left side associated with the cervical spine disability have been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Such withdrawal may be made by the veteran or her authorized representative and must be in writing, unless done on the record at a hearing.  38 C.F.R. § 20.204. 

In a July 2016 statement, the Veteran withdrew "any and all appeals" regarding her disability claims.  The Veteran's representative confirmed this request in a July 2016 letter and an August 2016 motion.  Consequently, there remain no allegations of legal or factual error for appellate consideration.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  The Board accordingly has no jurisdiction to review this appeal and it is dismissed.
ORDER

The appeal of entitlement to an initial rating higher than 30 percent for acne plus nevi with scarring is dismissed.

The appeal of entitlement to a higher initial rating for mitral valve prolapse with associated dysrhythmia, rated as a noncompensable disability prior to June 27, 2015, and 30 percent disabling thereafter, is dismissed.

The appeal of entitlement to an initial rating higher than 20 percent for status post lumbar surgery with bony fusion of L4-L5 with bulging disc at L3-L4 and neuroforaminal stenosis on the right side at L5-S1 is dismissed.

The appeal of entitlement to an initial rating higher than 10 percent for myofascial syndrome radiating into the trapezius muscle on the right side associated with the cervical spine disability is dismissed.

The appeal of entitlement to an initial rating higher than 10 percent for myofascial syndrome radiating into the trapezius muscle on the left side associated with the cervical spine disability is dismissed.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


